Case 1:18-cv-00502-JAO-KJM Document 83 Filed 01/15/21 Page 1 of 9    PageID #: 1732




  KENJI M. PRICE #10523
  United States Attorney
  District of Hawaii
  HARRY YEE #3790
  Assistant U.S. Attorney
  Room 6-100, PJKK Federal Bldg.
  300 Ala Moana Boulevard
  Honolulu, Hawaii 96850
  Telephone: (808) 541-2850
  Email: Harry.Yee@usdoj.gov

  JENNIFER B. DICKEY
  Acting Assistant Attorney General
  WILLIAM C. PEACHEY
  Director
  GLENN M. GIRDHARRY
  Assistant Director
  SAMUEL P. GO NYS BAR #4234852
  Assistant Director
  United States Department of Justice
  Office of Immigration Litigation, District Court Section
  P.O. Box 868, Ben Franklin Station
  Washington, D.C. 20044
  Telephone: (202) 353-9923
  E-mail: samuel.go@usdoj.gov

  Attorneys for Defendant

                       UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII

  YA-WEN HSIAO,                      )       Civil No. 1:18-cv-00502-JAO-KJM
                                     )
  Plaintiff,                         )       DEFENDANT’S REPLY IN SUPPORT
                                     )       OF DEFENDANT’S PARTIAL
  v.                                 )       MOTION TO DISMISS
                                     )
  EUGENE SCALIA, Secretary of Labor, )       Hon. Jill A. Otake
                                     )
  Defendant.                         )       ORAL ARGUMENT REQUESTED
Case 1:18-cv-00502-JAO-KJM Document 83 Filed 01/15/21 Page 2 of 9            PageID #: 1733




        Plaintiff’s Fifth Amendment due process claim, as set forth in Count 3 of the

  Amended Complaint, should be dismissed under Fed. R. Civ. P. 12(b)(6) for

  failure to state a claim. In Plaintiff’s opposition, Plaintiff now appears to contend

  that she has alleged both a procedural and substantive due process claim. See, e.g.,

  ECF No. 82, Plaintiff’s Opposition to Defendant’s Partial Motion to Dismiss

  (“Opp.”) at 3, 9. However, Plaintiff’s allegations, as set forth in her Amended

  Complaint, fail to plead sufficient facts to state a viable due process claim,

  procedural or substantive.

        As noted is Defendant’s Partial Motion to Dismiss (ECF No. 73) (“Mot.”),

  “A procedural due process claim has two elements: deprivation of a

  constitutionally protected liberty or property interest and denial of adequate

  procedural protection.” Mot. at 6 (quoting Krainski v. Nevada ex rel. Bd. of

  Regents of Nevada Sys. of Higher Educ., 616 F.3d 963, 970 (9th Cir. 2010)

  (internal citation omitted). Plaintiff’s due process claim fails to plead any facts

  sufficient to show that she was involved in the en banc review such that she had a

  liberty or property interest in (1) being notified of BALCA’s alleged adoption of

  En Banc rules in 2015; (2) BALCA’s representation of dates when the Employer

  responded to the Certifying Officer’s (CO) audit request; or (3) Mr. Sheinfeld’s

  alleged conflict of interest. See ECF No. 35, Amended Complaint (“Am. Compl.”)

  at ¶¶ 118-43. The adjudication Plaintiff challenges in her due process claim is the

                                            -1-
Case 1:18-cv-00502-JAO-KJM Document 83 Filed 01/15/21 Page 3 of 9               PageID #: 1734




  Employer’s request for en banc review, in which the parties involved were

  BALCA and the Employer, and not the Plaintiff. See ECF No. 35-5, Exhibit 5,

  Petition for En Banc Review filed by Employer. As Plaintiff alleges in her

  Amended Complaint, the “Rules of Practice and Procedure for Administrative

  Hearings before the Office of Administrative Law Judges requires notice to parties

  of any changes to rules and procedures.” Am. Compl. at ¶ 84 (citing 29 C.F.R. §

  18.10(c)). However, Plaintiff was not a party to the Employer’s request for en banc

  review. Accordingly, the rules cited by Plaintiff did not require BALCA to notify

  Plaintiff of any changes to rules and procedures.

        Plaintiff does not plead sufficient facts showing that BALCA deprived her of

  a constitutionally protected life, liberty, or property interest. Shanks v. Dressel, 540

  F.3d 1082, 1087 (9th Cir. 2008); Yagman v. Garcetti, No. 20-cv-2722-

  DMG(JEMx), 2020 WL 7079355, at *5 (C.D. Cal. Dec. 3, 2020) (citing Shanks);

  see also Am. Compl. at ¶¶ 118-43. Plaintiff only cursorily alleges that “[w]hen

  BALCA adopted the En Banc rules in 2015 without proper notice to Employer and

  the Plaintiff, they violated Plaintiff’s due process rights under the Fifth

  Amendment.” Am. Compl. at ¶ 135. However, nowhere in Plaintiff’s due process

  claim does Plaintiffs allege sufficient facts showing how she has a constitutionally

  protected life, liberty, or property interest in being notified of BALCA’s adoption

  of the En Banc rules in 2015, or in BALCA’s representation of dates when the

                                            -2-
Case 1:18-cv-00502-JAO-KJM Document 83 Filed 01/15/21 Page 4 of 9              PageID #: 1735




  Employer responded to the CO’s audit request, or in Mr. Sheinfeld’s alleged

  conflict of interest. See id. at ¶¶ 118-43. Plaintiff’s failure to allege sufficient facts

  showing how she has the liberty or property interest required for a valid procedural

  due process claim is further evident from Plaintiffs’ Opposition. In Plaintiffs’

  Opposition, Plaintiff argues that she has a liberty and property interest required for

  a valid procedural due process claim. See Opp. at 4-9. However, Plaintiff tellingly

  makes no reference in her Opposition as to where she has alleged sufficient facts

  showing she has the requisite liberty or property interest in the Amended

  Complaint. See id. For example, Plaintiff states in her Opposition, “[t]he 9th

  Circuit stated that Aliens who have resided for more than a decade in this country

  have a strong liberty interest in remaining in their homes.” See Opp. at 4. However,

  nowhere in the Amended Complaint does Plaintiff allege this particular liberty

  interest. See generally Am. Compl. Similarly, Plaintiff states in her Opposition that

  “the nature of the interest at stake in private employment is a property interest” and

  that there is a property interest in continued employment, see Opp. at 9, but does

  not state where she has alleged sufficient facts showing the requisite property

  interest for a valid procedural due process claim in the Amended Complaint. See

  id. at 4-9. Because Plaintiff failed to allege sufficient facts showing she has a

  liberty and property interest required for a valid procedural due process claim, it

  follows that Plaintiff failed to allege sufficient facts showing a denial of adequate

                                             -3-
Case 1:18-cv-00502-JAO-KJM Document 83 Filed 01/15/21 Page 5 of 9            PageID #: 1736




  procedural protection of the requisite liberty or property interest. Accordingly,

  Plaintiff’s due process claim fails to state a procedural due process claim under the

  Fifth Amendment upon which relief can be granted, and Plaintiff’s Opposition

  does not prove otherwise.

        Plaintiff’s due process claim also fails to state a substantive due process

  claim upon which relief can be granted. To establish a substantive due process

  claim, a plaintiff must (1) show a government deprivation of life, liberty, or

  property, and (2) allege government conduct that “shock[s] the conscience and

  offend[s] the community’s sense of fair play and decency.” Mot. at 8 (citations

  omitted). “‘Substantive due process’ analysis must begin with a careful description

  of the asserted right[.]” Id. (quoting Reno v. Flores, 507 U.S. 292, 302 (1993)).

        Plaintiff’s due process claim fails to identify a government deprivation of

  life, liberty, or property, as required to state a viable substantive due process claim.

  See Am. Compl. at ¶¶ 118-43. Plaintiff’s Opposition does not show otherwise. As

  noted previously, Plaintiff does not identify in her Opposition where in the

  Amended Complaint she sufficiently alleges facts showing that the government

  deprived her of life, liberty or property. See Opp. at 2-9. Furthermore, as noted

  above, substantive due process analysis must begin with “a careful description of

  the asserted right.” However, Plaintiff’s due process claim does not include any




                                            -4-
Case 1:18-cv-00502-JAO-KJM Document 83 Filed 01/15/21 Page 6 of 9           PageID #: 1737




  allegations that carefully describe an asserted right of Plaintiff. See Am. Compl. at

  ¶¶ 118-43.

        Finally, the immigration relief Plaintiff seeks – the adjustment of her status

  to that of a permanent lawful resident – is discretionary. See 8 U.S.C. § 1255(a)

  (“The status of an alien ... may be adjusted by the Attorney General, in his

  discretion ... to that of an alien lawfully admitted for permanent residence”). Thus,

  as noted in Defendant’s Motion, because discretionary immigration relief “is a

  privilege created by Congress, denial of such relief cannot violate a substantive

  interest protected by the Due Process clause.” See Mot. at 9 (quoting Munoz v.

  Ashcroft, 339 F.3d 950, 954 (9th Cir. 2003)). Accordingly, Plaintiff’s due process

  claim fails to state a substantive due process claim under the Fifth Amendment

  upon which relief can be granted. As Plaintiff’s due process claim fails to state

  either a procedural or substantive due process claim upon which relief can be

  granted, the Court should dismiss Plaintiff’s due process claim for failure to state a

  claim pursuant to Federal Rule of Civil Procedure 12(b)(6).




                                           -5-
Case 1:18-cv-00502-JAO-KJM Document 83 Filed 01/15/21 Page 7 of 9         PageID #: 1738




                                   CONCLUSION

        For the reasons indicated above, the Court should find that Plaintiff’s due

  process claim fails to state a claim upon which relief can be granted. The Court,

  therefore, should dismiss Plaintiff’s due process claim as set forth in her Amended

  Complaint.

  Dated: January 15, 2021                  Respectfully submitted,

                                           KENJI M. PRICE
                                           United States Attorney
                                           District of Hawaii

                                           By:/s/ Harry Yee
                                           HARRY YEE
                                           Assistant U.S. Attorney

                                           JENNIFER B. DICKEY
                                           Acting Assistant Attorney General
                                           WILLIAM C. PEACHEY
                                           Director
                                           GLENN M. GIRDHARRY
                                           Assistant Director

                                           By:/s/ Samuel P. Go
                                           SAMUEL P. GO
                                           NYS Bar No. 4234852
                                           Assistant Director
                                           United States Department of Justice
                                           Civil Division
                                           Office of Immigration Litigation
                                           District Court Section
                                           P.O. Box 868, Ben Franklin Station
                                           Washington, D.C. 20044
                                           Telephone: (202) 353-9923
                                           E-mail: Samuel.go@usdoj.gov

                                          -6-
Case 1:18-cv-00502-JAO-KJM Document 83 Filed 01/15/21 Page 8 of 9   PageID #: 1739




                                        Attorneys for Defendant




                                      -7-
Case 1:18-cv-00502-JAO-KJM Document 83 Filed 01/15/21 Page 9 of 9         PageID #: 1740




                           CERTIFICATE OF SERVICE

        I hereby certify that, on January 15, 2021 by the method of service noted

  below, a true and correct copy of the foregoing was served on the following at their

  last known address:

        Served by First-Class Mail:

        Ya-Wen Hsiao                    January 15, 2021
        1141 Hoolai St., Apt. 201
        Honolulu, HI 96814

                                      /s/ Samuel P. Go
                                      Samuel P. Go
                                      Assistant Director
                                      District Court Section
                                      Office of Immigration Litigation
                                      Civil Division
                                      U.S. Department of Justice
                                      P.O. Box 868, Ben Franklin Station
                                      Washington, D.C. 20044
                                      Tel: (202) 353-9923
                                      Fax: (202) 305-7000




                                          -8-
